Rao, Chief Judge:
Merchandise the subject of the above enumerated protest was classified by the customs authorities as parts of mathematical instruments in paragraph 360 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and duty was imposed thereon at the rate of 25½ per centum ad valorem.
*170Plaintiff herein controverts said classification and duty assessment contending that the articles in issue should properly have been classified as parts of drawing instruments in said paragraph 360, as modified, supra, which provides duty at the rate of 19 per centum ad valorem.
By stipulation of the parties hereto, it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed MAD by Examiner M. A. D’Angelo on the invoice covered by the above-named protest, which were classified as mathematical instruments and assessed with duty at 25 ½% ad valorem under Paragraph 360, Tariff Act of 1930 as modified, T.D. 54108, consist of parts of coordinatographs in chief value of metal, dedicated for use with coordinatographs, of the same kind in all material respects as the merchandise that was the subject of decision in the case of John A. Steer Company v. United States, 53 C.C.P.A. (Customs) 67, C.A.D. 879, and therein held classifiable as drawing instruments with duty at 19% ad valorem under said Paragraph 360 as modified, T.D. 54108.
It is further stipulated and agreed that the record in the case of John A. Steer Company v. United States, C.A.D. 879, be incorporated in the record in this case, and that the protest be submitted on this stipulation.
Upon the agreed facts of record and following the cited authority, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as parts of drawing instruments, wholly or in chief value of metal, in paragraph 360 of the Tariff Act of 1930, as modified by the sixth protocol, supra, and subjected to duty at the rate of 19 per centum ad valorem. That claim in the protest is, therefore, sustained. As to all other merchandise and all other claims, the protest is overruled.
Judgment will be entered accordingly.